Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4 – 9, 11 – 16 and 18 – 20 are pending.

Response to Arguments
Applicant presents the following arguments in the 26 January 2022 amendment:
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,795,856. A terminal disclaimer disclaiming the terminal part of the term of any patent that issues from the subject patent application that would extend beyond the term of U.S. Patent No. 10,795,856 is submitted herewith. Accordingly, it is respectfully submitted that the rejection of claims 1-20 under nonstatutory obviousness-type double patenting should be withdrawn.
Gokhale instead discloses a system of unified reconstruction in a storage system in which metadata is generated by a group of storage operation cells during storage operations within a network. The unified metadata is used to reconstruct data throughout the storage operation cells that may be missing, deleted, or corrupt. (See Gokhale, Abstract). While cited paragraphs [0110]-[0113] of Gokhale disclose the use of reconstruction criteria to collect metadata from different storage locations that are managed by one or more storage operation cells, there is no mention or disclosure in Gokhale that the target computing system is configured to assess whether the plurality of hardware 
Claims 2, 9 and 16 respectively depend from independent claims 1, 8, and 15. As indicated above, Gokhale fails to disclose, teach, or suggest that the target computing system is configured to assess whether the plurality of hardware components on the target computing system is able to implement the data protection policy as recited in the amended independent claims. Roundy likewise lacks such teaching or suggestion. Instead, Roundy is directed to a computer-implemented method for anomaly-based detection of compromised information technology (IT) administration accounts. (See Roundy, Abstract). However, there is absolutely no teaching or suggestion in Roundy of a target computing system that is configured to assess whether the plurality of hardware 

Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s argument A, Applicant’s arguments in view of the Terminal Disclaimer have been fully considered and are persuasive.  The Double Patenting rejection of claims 1 – 20 has been withdrawn. 
With respect to applicant’s argument B, Applicant's arguments have been fully considered but they are not persuasive.  Gokhale discloses the monitoring of performance metrics from the metadata for target storage operation cells to determine that the cells are suitable (i.e. enough storage space, data transfer rate, etc.) for hosting the storage data. This is determining that the hardware components (storage component, communication component, processing component, etc.) are suitable for hosting the data. See Para. 0109 – 0113. The claim language does not further clarify what the data protection policy comprises. Para. 0060 and 0063 of Gohkale discloses that the protection policies comprises the storage policies, and further discloses in Para. 0110 that the metrics for the storage operation cells meet the storage policies. Therefore, Gokhale’s disclosure of determining that storage operation cells have suitable metrics such as storage space, data transfer rates, etc. These are metrics of 
With respect to applicant’s argument C, Applicant's arguments have been fully considered but they are not persuasive. See response to Applicant’s argument B above.

Terminal Disclaimer
The terminal disclaimer filed on 26 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,795,856 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 8, 11 – 15 and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0226535 issued to Pareg Gokhale (hereinafter referred to as Gokhale).
(metadata comprises protection policies and backup location, see Para. 0060); 
transferring the enterprise application and the metadata from the host computing system to a target computing system (reconstruction criteria and metadata collected at the central storage device is sent to the located target device for reconstruction, see Para. 0110 - 0113); and 






utilizing the metadata to reconstruct the data protection policy for the transferred enterprise application on the target computing system, wherein the metadata specifies a data protection solution for each of a plurality of resource components supporting the transferred enterprise application on the target computing system (reconstruction criteria and metadata collected at the central storage device is sent to the located target device for reconstruction using predefined policies, see Para. 0110 – 0113, and polling of target devices is done in accordance with defined policies, see Para. 0101),
wherein the target computing system is configured to assess whether the plurality of hardware components on the target computing system is able to implement the data protection policy (monitor and suitable performance metrics for target storage includes storage space, network resource allocation, etc., see Para. 0109 – 0113).

(reconstruction criteria and metadata collected at the central storage device is sent to the located target device for reconstruction using predefined policies, see Para. 0110 – 0113).



As to claim 5, Gokhale discloses wherein the data protection policy comprises, for each of the plurality of resource components, a data protection solution that comprises at least one of a periodic backup, a synchronous data replication process, an asynchronous data replication process, or a business continuity measure (user defined periodic update schedule, etc., see Para. 0110).20Attorney Docket No. 3065/21

As to claim 6, Gokhale discloses wherein the data protection solutions for each of the plurality of resource components is recorded in the metadata (metadata comprises protection policies and backup location, see Para. 0060).

As to claim 7, Gokhale discloses wherein the data protection solution for each of the plurality of resource components maintains the location of backup file data in accordance with the backup file retention period (metadata comprises protection policies and backup location, see Para. 0060, and retention period, see Para. 0047).


Claims 15 and 18 – 20 are rejected using similar rationale to the rejection of claims 1 and 4 – 6 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokhale in view of U.S. Patent No. 9,485,271 issued to Kevin Roundy et al (hereinafter referred to as Roundy).
As to claim 2, Gokhale discloses wherein each of the host computing system and the target computing system is a converged infrastructure (Cl) system.
Roundy discloses wherein each of the host computing system and the target computing system is a converged infrastructure (Cl) system (converged infrastructure, see Col. 8 lines 10 – 30).
Gokhale and Roundy are analogous due to their disclosure of implementing security policies in enterprise systems.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Gokhale's use of reconstructing enterprise data systems using backups and storage policies with Roundy’s use of converged infrastructure in order to detect compromised IT administration accounts.

Claims 9 and 16 are rejected using similar rationale to the rejection of claim 2 above.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164